Citation Nr: 0528080	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for depression. 


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force (USAF) from August 1981 to May 1986.  In addition, the 
veteran has reported service in the USAF Reserves from 
February 1993 to March 1999, to include inactive duty 
training.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In his December 2002 Notice of Disagreement (NOD), the 
veteran requested a Travel Board hearing.  Requests for 
hearings before the Board filed before a substantive appeal 
has been filed will be rejected.  38 C.F.R. § 20.703.  In his 
substantive appeal, the veteran did not indicate whether he 
wanted a hearing before the Board.  In January 2004, RO sent 
the veteran a letter to clarify whether he wanted a hearing 
before the Board concerning his claims on appeal.  He did not 
respond to the letter.  Consequently, the Board concludes 
that there is no outstanding hearing request concerning this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran's reserve service medical records 
detail that he was involved in a motor vehicle accident in 
August 1995.  A May 1997 DD Form 261 showed that the 
veteran's accident was considered in the line of duty during 
inactive duty training in August 1995.  Additional reserve 
service medical records show that the veteran was treated for 
frequent headaches, depression, blunt head trauma, insomnia, 
cervical spine degenerative disc disease, and post concussion 
syndrome from August 1995 to 1997.  A September 1995 CT scan 
of the veteran's head was normal while a cervical spine X-ray 
report during the same month showed that the veteran suffered 
from mild degenerative disc disease.  An April 1996 MRI study 
showed multi-level posterior spondylosis, neuroforaminal 
narrowing, and degenerative joint disease of the cervical 
spine.  A May 1996 treatment provider statement from a 
reserve service medical record showed an opinion that the 
veteran's motor vehicle accident "could have" caused 
someone with his type of cervical spine findings to develop 
symptoms described above.  Finally, a February 1997 
psychiatric consult report listed a diagnosis of recurrent 
depressive disorder NOS (not otherwise specified) secondary 
to physical symptoms.   

Active military, naval, or air service includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 
101(21) and (24) (West 2002); see also 38 C.F.R. § 3.6(a) and 
(d) (2005).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In this case, the Board finds that a remand is 
necessary to verify the veteran's military service at the 
time of the accident in August 1995 and to obtain any 
additional service medical records that might be available.

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

Based upon evidence of complaints as well as treatment for 
depression, cervical spine degenerative disc disease, and 
frequent headaches contained in the veteran's reserve service 
medical records and the current treatment for migraines, 
cervical spine strain, and depressed mood contained in the 
private treatment records in the claims file, the Board finds 
that it must obtain medical examinations to identify the 
current nature and extent of the veteran's claimed 
disabilities of headaches, a neck disability, and depression, 
and to obtain opinions concerning whether any of the current 
claimed disabilities are related to injuries incurred during 
a motor vehicle accident when the veteran was on inactive 
duty training in August 1995.

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2005).

The Board also notes that the veteran's representation must 
be clarified.  The record contains a memorandum in November 
2002 from the Disabled American Veterans, which references a 
power of attorney (VA Form 21-22) executed in favor of the 
Disabled American Veterans.  See 38 C.F.R. § 20.602 (2004).  
The record, however, does not contain this form; the RO 
contacted the service organization, which reported that it 
does not have a copy of this form.  Further clarification of 
representation is warranted to assure that the veteran is 
accorded due process.  See 38 C.F.R. § 20.600 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the veteran identify all 
VA and non-VA health care providers that 
have treated him for his claimed 
disabilities of headaches, neck injury 
residuals, and depression during the 
period from August 1995 to the present.  
Obtain records from each health care 
provider the veteran identifies.

2.  Obtain medical records from Dr. S. D. 
Pollydore dated from August 1995 to the 
present.  The veteran should be asked to 
provide appropriate authorization to 
obtain these records.

3.  Ensure that the record contains 
official verification of ACDUTRA or 
INACDUTRA for the veteran's military 
service in the USAF Reserves at the time 
of the accident on August 22, 1995.  

4.  Obtain legible copies of any 
additional service medical records, 
including any records from the veteran's 
active service in the USAF from August 
1981 to May 1986 and his reported reserve 
service in the USAF Reserves from 
February 1993 to March 1999.  If no 
additional records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

5.  Contact the appellant to clarify the 
veteran's representative; if the veteran 
desires representation, a current power 
of attorney should be obtained.

6.  Thereafter, once all pertinent 
records are obtained, schedule the 
veteran for a VA examination to show the 
nature and extent of his current headache 
disability.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability is related to 
injury during inactive duty training in 
August 1995.  A complete rationale for 
all opinions should be expressed.  The 
claims folder and a copy of the REMAND 
should be made available to the examiner 
for review.

7.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current neck disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is due to or was aggravated by 
an injury during inactive duty training 
in August 1995.  A complete rationale for 
all opinions should be expressed.  The 
claims folder and a copy of the REMAND 
should be made available to the examiner 
for review.

8.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disability of depression.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to an injury during 
inactive duty training in August 1995.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.

9.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for headaches, neck 
disability, and depression.  If any of 
these claims remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since October 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


